
	

113 HR 2685 IH: Smart Grid Advancement Act of 2013
U.S. House of Representatives
2013-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2685
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2013
			Mr. McNerney (for
			 himself and Mr. Cartwright) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To incorporate smart grid capability into the Energy Star
		  Program, to reduce peak electric demand, to reauthorize a energy efficiency
		  public information program to include Smart Grid information, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Smart Grid Advancement Act of
			 2013.
		2.DefinitionsIn this Act:
			(1)AdministratorThe term Administrator means
			 the Administrator of the Environmental Protection Agency.
			(2)Applicable
			 baselineThe term
			 applicable baseline means the average of the highest three annual
			 peak demands a load-serving entity has experienced during the 5 years
			 immediately prior to the date of enactment of this Act.
			(3)CommissionThe term Commission means the
			 Federal Energy Regulatory Commission.
			(4)Load-serving
			 entityThe term
			 load-serving entity means an entity that provides electricity
			 directly to retail consumers with the responsibility to assure power quality
			 and reliability, including such entities that are investor-owned, publicly
			 owned, owned by rural electric cooperatives, or other entities.
			(5)Peak
			 demandThe term peak
			 demand means the highest point of electricity demand, net of any
			 distributed electricity generation or storage from sources on the load-serving
			 entity’s customers’ premises, during any hour on the system of a load-serving
			 entity during a calendar year, expressed in mega­watts (MW), or more than one
			 such high point as a function of seasonal demand changes.
			(6)Peak demand
			 reductionThe term peak
			 demand reduction means the reduction in annual peak demand as compared
			 to a previous baseline year or period, expressed in megawatts (MW), whether
			 accomplished by—
				(A)diminishing the
			 end-use requirements for electricity;
				(B)use of locally
			 stored energy or generated electricity to meet those requirements from
			 distributed resources on the load-serving entity’s customers’ premises and
			 without use of high-voltage transmission; or
				(C)energy savings
			 from efficient operation of the distribution grid resulting from the use of a
			 Smart Grid.
				(7)Peak demand
			 reduction planThe term
			 peak demand reduction plan means a plan developed by or for a
			 load-serving entity that it will implement to meet its peak demand reduction
			 goals.
			(8)Peak
			 periodThe term peak
			 period means the time period on the system of a load-serving entity
			 relative to peak demand that may warrant special measures or electricity
			 resources to maintain system reliability while meeting peak demand.
			(9)SecretaryThe term Secretary means the
			 Secretary of Energy.
			(10)Smart
			 GridThe term Smart
			 Grid has the meaning provided by section 1301 of the Energy Independence
			 and Security Act of 2007 (42 U.S.C. 17381).
			3.
			 Assessment of Smart Grid cost effectiveness in products
			(a)AssessmentNot later than 1 year after the date of
			 enactment of this Act, the Secretary and the Administrator shall each assess
			 the potential for cost-effective integration of Smart Grid technologies and
			 capabilities in all products that are reviewed by the Department of Energy and
			 the Environmental Protection Agency, respectively, for potential designation as
			 Energy Star products.
			(b)Analysis(1)Not later than 2 years
			 after the date of enactment of this Act, the Secretary and the Administrator
			 shall each prepare an analysis of the potential energy savings, greenhouse gas
			 emission reductions, and electricity cost savings that could accrue for each of
			 the products identified by the assessment in subsection (a) in the following
			 optimal circumstances:
					(A)The products possessed Smart Grid
			 capability and interoperability that is tested and proven reliable.
					(B)The products were utilized in an
			 electricity utility service area which had Smart Grid capability and offered
			 customers rate or program incentives to use the products.
					(C)The utility’s rates reflected national
			 average costs, including average peak and valley seasonal and daily electricity
			 costs.
					(D)Consumers using such products took
			 full advantage of such capability.
					(E)The utility avoided incremental
			 investments and rate increases related to such savings.
					(2)The analysis under paragraph (1) shall be
			 considered the best case Smart Grid analysis. On the basis of such
			 an analysis for each product, the Secretary and the Administrator shall
			 determine whether the installation of Smart Grid capability for such a product
			 would be cost effective. For purposes of this paragraph, the term cost
			 effective means that the cumulative savings from using the product under
			 the best case Smart Grid circumstances for a period of one-half of the
			 product’s expected useful life will be greater than the incremental cost of the
			 Smart Grid features included in the product.
				(3)To the extent that including Smart
			 Grid capability in any products analyzed under paragraph (2) is found to be
			 cost effective in the best case, the Secretary and the Administrator shall, not
			 later than 3 years after the date of enactment of this Act take each of the
			 following actions:
					(A)Inform the manufacturer of such
			 product of such finding of cost effectiveness.
					(B)Assess the potential contributions the
			 development and use of products with Smart Grid technologies bring to reducing
			 peak demand and promoting grid stability.
					(C)Assess the potential national energy
			 savings and electricity cost savings that could be realized if Smart Grid
			 potential were installed in the relevant products reviewed by the Energy Star
			 program.
					(D)Assess and identify options for
			 providing consumers information on products with Smart Grid capabilities,
			 including the necessary conditions for cost-effective savings.
					(E)Submit a report to Congress summarizing the
			 results of the assessment for each class of products, and presenting the
			 potential energy and greenhouse gas savings that could result if Smart Grid
			 capability were installed and utilized on such products.
					4.Inclusions of
			 Smart Grid capability on appliance ENERGY GUIDE labelsSection 324(a)(2) of the Energy Policy and
			 Conservation Act (42 U.S.C. 6294(a)(2)) is amended by adding the following at
			 the end:
			
				(J)(i)Not later than 1 year
				after the date of enactment of this subparagraph, the Federal Trade Commission
				shall initiate a rulemaking to consider making a special note in a prominent
				manner on any ENERGY GUIDE label for any product actually including Smart Grid
				capability that—
						(I)Smart Grid capability is a feature of
				that product;
						(II)the use and value of that feature
				depended on the Smart Grid capability of the utility system in which the
				product was installed and the active utilization of that feature by the
				customer; and
						(III)on a utility system with Smart Grid
				capability, the use of the product’s Smart Grid capability could reduce the
				customer’s cost of the product’s annual operation by an estimated dollar amount
				range representing the result of incremental energy and electricity cost
				savings that would result from the customer taking full advantage of such Smart
				Grid capability.
						(ii)Not later than 3 years after the
				date of enactment of this subparagraph, the Commission shall complete the
				rulemaking initiated under clause
				(i).
					.
		5.Smart Grid peak
			 demand reduction goals
			(a)GoalsNot later than 1 year after the date of
			 enactment of this section, each load-serving entity, or, at the option of the
			 State, each State with respect to load-serving entities that the State
			 regulates, shall determine and publish peak demand reduction goals for any
			 load-serving entities that have an applicable baseline in excess of 250
			 megawatts.
			(b)Baselines(1)The Commission, in
			 consultation with the Secretary and the Administrator, shall develop and
			 publish, after an opportunity for public comment, but not later than 180 days
			 after the date of enactment of this section, a methodology to provide for
			 adjustments or normalization to a load-serving entity’s applicable baseline
			 over time to reflect changes in the number of customers served, weather
			 conditions, general economic conditions, and any other appropriate factors
			 external to peak demand management, as determined by the Commission.
				(2)The Commission shall support
			 load-serving entities (including any load-serving entities with an applicable
			 baseline of less than 250 megawatts that volunteer to participate) in
			 determining their applicable baselines and in developing their peak demand
			 reduction goals.
				(3)The Secretary, in consultation with
			 the Commission, the Administrator, and the North American Electric Reliability
			 Corporation, shall develop a system and rules for measurement and verification
			 of demand reductions.
				(c)Peak demand
			 reduction goals(1)Peak demand reduction goals may be
			 established for an individual load-serving entity, or, at the determination of
			 a State, tribal, or regional entity, by that State, tribal, or regional entity
			 for a larger region that shares a common system peak demand and for which peak
			 demand reduction measures would offer regional benefit.
				(2)A
			 State or regional entity establishing peak demand reduction goals shall
			 cooperate, as necessary and appropriate, with the Commission, the Secretary,
			 State regulatory commissions, State energy offices, the North American Electric
			 Reliability Corporation, and other relevant authorities.
				(3)In determining the applicable peak
			 demand reduction goals—
					(A)States and other jurisdictional
			 entities may utilize the results of the 2009 National Assessment of Demand
			 Response Potential, as authorized by section 571 of the National Energy
			 Conservation Policy Act (42 U.S.C. 8279); and
					(B)the relative economics of peak demand
			 reduction and generation required to meet peak demand shall be evaluated in a
			 neutral and objective manner.
					(4)The applicable peak demand reduction
			 goals shall provide that—
					(A)load-serving entities will reduce or
			 mitigate peak demand by a minimum percentage amount from the applicable
			 baseline to a lower peak demand during calendar year 2015;
					(B)load-serving entities will reduce or
			 mitigate peak demand by a minimum percentage greater amount from the applicable
			 baseline to a lower peak demand during calendar year 2018; and
					(C)the minimum percentage reductions
			 established as peak demand reduction goals shall be the maximum reductions that
			 are realistically achievable with an aggressive effort to deploy Smart Grid and
			 peak demand reduction technologies and methods, including those listed in
			 subsection (d).
					(d)PlanEach
			 load-serving entity shall prepare a peak demand reduction plan that
			 demonstrates its ability to meet each applicable goal by any or a combination
			 of the following options:
				(1)Direct reduction in megawatts of peak
			 demand through—
					(A)energy efficiency
			 measures (including efficient transmission wire technologies which
			 significantly reduce line loss compared to traditional wire technology) with
			 reliable and continued application during peak demand periods; or
					(B)use of a Smart
			 Grid.
					(2)Demonstration that
			 an amount of megawatts equal to a stated portion of the applicable goal is
			 contractually committed to be available for peak reduction through one or more
			 of the following:
					(A)Megawatts enrolled
			 in demand response programs.
					(B)Megawatts subject
			 to the ability of a load-serving entity to call on demand response programs,
			 smart appliances, smart electricity or energy storage devices, distributed
			 generation resources on the entity’s customers’ premises, or other measures
			 directly capable of actively, controllably, reliably, and dynamically reducing
			 peak demand (dynamic peak management control).
					(C)Megawatts
			 available from distributed dynamic electricity or energy storage under
			 agreement with the owner of that storage.
					(D)Megawatts
			 committed from dis­patch­able distributed generation demonstrated to be
			 reliable under peak period conditions and in compliance with air quality
			 regulations.
					(E)Megawatts
			 available from smart appliances and equipment with Smart Grid capability
			 available for direct control by the utility through agreement with the customer
			 owning the appliances or equipment or with a third party pursuant to such
			 agreements.
					(F)Megawatts from a
			 demonstrated and assured minimum of distributed solar electric generation
			 capacity in instances where peak period and peak demand conditions are directly
			 related to solar radiation and accompanying heat.
					(3)If any of the
			 methods listed in subparagraph (C), (D), or (E) of paragraph (2) are relied
			 upon to meet its peak demand reduction goals, the load-serving entity must
			 demonstrate this capability by operating a test during the applicable calendar
			 year.
				(4)Nothing in this
			 section shall require the publication in peak demand reduction goals or in any
			 peak demand reduction plan of any information that is confidential for
			 competitive or other reasons or that identifies individual customers.
				(e)Existing
			 authority and requirementsNothing in this section diminishes or
			 supersedes any authority of a State or political subdivision of a State to
			 adopt or enforce any law or regulation respecting peak demand management,
			 demand response, distributed energy storage, use of distributed generation, or
			 the regulation of load-serving entities. The Commission, in consultation with
			 States and Indian tribes having such peak demand management, demand response,
			 and distributed energy storage programs, shall to the extent practicable,
			 facilitate coordination between the Federal program and such State and tribal
			 programs.
			(f)ReliefThe
			 Commission may, for good cause, grant relief to load-serving entities from the
			 requirements of this section.
			(g)Other
			 lawsExcept as provided in subsections (e) and (f), no law or
			 regulation shall relieve any person of any requirement otherwise applicable
			 under this section.
			(h)Compliance(1)The Commission shall,
			 not later than 1 year after the date of enactment of this Act, establish a
			 public Web site where the Commission shall provide information and data
			 demonstrating compliance by States, Indian tribes, regional entities, and
			 load-serving entities with this section, including the success of load-serving
			 entities in meeting applicable peak demand reduction goals.
				(2)The Commission shall, by April 1 of
			 each year beginning in 2015, provide a report to Congress on compliance with
			 this section and success in meeting applicable peak demand reduction goals and,
			 as appropriate, shall make recommendations as to how to increase peak demand
			 reduction efforts.
				(3)The Commission shall note in each
			 such report any State, political subdivision of a State, or load-serving entity
			 that has failed to comply with this section, or is not a part of any region or
			 group of load-serving entities serving a region that has complied with this
			 section.
				(4)The Commission shall have and
			 exercise the authority to take reasonable steps to modify the process of
			 establishing peak demand reduction goals and to accept adjustments to them as
			 appropriate when sought by load-serving entities.
				(i)Assistance and
			 funding
				(1)AssistanceThe Secretary may make grants to States and
			 to other entities with responsibilities to be carried out under the Act to
			 offset any documented costs of carrying out such responsibilities to the extent
			 such costs are deemed burdensome or extraordinary by the Secretary.
				(2)FundingThere are authorized to be appropriated
			 such sums as may be necessary to the Commission, the Secretary, and the
			 Administrator to carry out the provisions of this Act.
				6.
			 Reauthorization of energy efficiency public information program to include
			 Smart Grid information
			(a)In
			 generalSection 134 of the
			 Energy Policy Act of 2005 (42 U.S.C. 15832) is amended as follows:
				(1)By amending the
			 section heading to read as follows: Energy efficiency and Smart Grid public information
			 initiative.
				(2)In paragraph (1)
			 of subsection (a), by striking reduce energy consumption during the
			 4-year period beginning on the date of enactment of this Act and
			 inserting increase energy efficiency and to adopt Smart Grid technology
			 and practices.
				(3)In paragraph (2)
			 of subsection (a), by striking benefits to consumers of reducing
			 and inserting economic and environmental benefits to consumers and the
			 United States of optimizing.
				(4)In subsection (a),
			 by inserting at the beginning of paragraph (3) the effect of energy
			 efficiency and Smart Grid capability in reducing energy and electricity prices
			 throughout the economy, together with.
				(5)In subsection
			 (a)(4), by redesignating subparagraph (D) as subparagraph (E), by striking
			 and at the end of subparagraph (C), and by inserting after
			 subparagraph (C) the following:
					
						(D)purchasing and utilizing equipment that
				includes Smart Grid features and capability;
				and
						.
				(6)In subsection (c),
			 by striking Not later than July 1, 2009,” and inserting, “For each year
			 when appropriations pursuant to the authorization in this section exceed
			 $10,000,000,.
				(7)In subsection (d)
			 by striking 2010 and inserting 2022.
				(8)In subsection (e)
			 by striking 2010 and inserting 2022.
				(b)Table of
			 contentsThe item relating to
			 section 134 in the table of contents for the Energy Policy Act of 2005 (42
			 U.S.C. 15801 and following) is amended to read as follows:
				
					
						Sec. 134. Energy efficiency and Smart Grid
				public information
				initiative.
					
					.
			7.Inclusion of
			 Smart Grid features in appliance rebate program
			(a)AmendmentsSection 124 of the Energy Policy Act of
			 2005 (42 U.S.C. 15821) is amended as follows:
				(1)By amending the
			 section heading to read as follows: Energy efficient and smart appliance rebate
			 program..
				(2)By redesignating
			 paragraphs (4) and (5) of subsection (a) as paragraphs (5) and (6),
			 respectively, and inserting after paragraph (3) the following:
					
						(4)Smart
				applianceThe term
				smart appliance means a product that the Administrator of the
				Environmental Protection Agency or the Secretary of Energy has determined
				qualifies for such a designation in the Energy Star program pursuant to section
				3 of the Smart Grid Advancement Act of 2013, or that the Secretary or the
				Administrator has separately determined includes the relevant Smart Grid
				capabilities listed in section 1301 of the Energy Independence and Security Act
				of 2007 (42 U.S.C.
				17381).
						.
				(3)In subsection
			 (b)(1) by inserting and smart after efficient and
			 by inserting after products the first place it appears ,
			 including products designated as being smart appliances.
				(4)In subsection
			 (b)(3), by inserting the administration of after carry
			 out.
				(5)In subsection (d),
			 by inserting the administration of after carrying
			 out and by inserting , and up to 100 percent of the value of the
			 rebates provided pursuant to this section before the period at the
			 end.
				(6)In subsection
			 (e)(3), by inserting , with separate consideration as applicable if the
			 product is also a smart appliance, after Energy Star
			 product the first place it appears and by inserting or smart
			 appliance before the period at the end.
				(7)In subsection (f),
			 by striking $50,000,000 through the period at the end and
			 inserting $100,000,000 for each fiscal year from 2014 through
			 2019..
				(b)Table of
			 contentsThe item relating to
			 section 124 in the table of contents for the Energy Policy Act of 2005 (42
			 U.S.C. 15801 and following) is amended to read as follows:
				
					
						Sec. 124. Energy efficient and smart
				appliance rebate
				program.
					
					.
			
